EXHIBIT 10.1

[g115081mm01i001.jpg]

Detroit New York Chicago Dallas

 

02 April 2007

Mr. Robert MacKenzie
President and Chief Executive Officer
Sea Containers Limited
Canon’s Court
22 Victoria Street
PO Box H1179
Hamilton HMEX
Bermuda

Dear Mr. MacKenzie:

Re: Agreement for the Provision of Interim Management and Restructuring Services

This letter, together with the attached Schedule(s), Exhibit and General Terms
and Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC,
a Michigan limited liability company (“APS”), and Sea Containers Ltd. (the
“Company”), for the engagement of APS to provide certain temporary employees to
the Company to assist it in its restructuring as described below.

All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s), Exhibit and General Terms and Conditions.

Generally, the engagement of APS, including any APS employees who serve in
Executive Officer positions, shall be under the supervision of the Board of
Directors of the Company and the direct supervision of its Chief Executive
Officer.

OBJECTIVE AND TASKS

APS will provide Laura Barlow to serve as the Company’s Chief Financial
Officer/Chief Restructuring Officer (“CFO/CRO”), reporting to the Company’s
President and Chief Executive Officer. Working collaboratively with the senior
management team, the Board of Directors and other Company professionals,
Ms. Barlow will oversee the Company’s evaluation and implementation of strategic
and tactical options through the restructuring process.

Ms Barlow will also serve as Chief Financial Officer/Chief Restructuring Officer
(“CFO/CRO”) of Sea Containers Services Limited (“SCSL”). In respect to
significant intercompany claims, particularly claims of the Company and SCSL
against each other, the CFO/CRO intends to maintain a position as a neutral
facilitator and mediator to resolve such claims of the estates and other
necessary parties.

2000 Town Center | Suite 2400 | Southfield, MI | 48075 | 248.358.4420 |
248.358.1969 fax | www.alixpartners.com


--------------------------------------------------------------------------------


APS acknowledges the Company’s concern to minimize any duplication of services
with advisors retained by the Company, and will take reasonable measures to
avoid duplication. In addition to the ordinary course duties of CFO/CRO, the
Temporary Staff (as defined below) roles will include working with the Company
and its team to undertake the following:

·                             Manage the Company’s financial, treasury and tax
functions.

·                             Oversee negotiations with potential acquirers of
Company assets.

·                             Oversee management of the “working group”
professionals who are assisting the Company in the reorganization process or who
are working for the Company’s various stakeholders to improve coordination of
their effort and individual work product to be consistent with the Company’s
overall restructuring goals.

·                             Work with the Company and its team to further
identify and implement both short-term and long-term liquidity generating
initiatives.

·                             Oversee the Company’s execution of its planned
disposal programme in respect of various non-core assets and associated
activities;

·                             Oversee the Company’s management of the
relationship with its stakeholders and their advisers and in meeting its
requirements to provide information to those stakeholders;

·                             Oversee the Company’s negotiation and
restructuring of its current indebtedness with its key stakeholders including
liaising and negotiating with the different stakeholders; and

·                             Manage such other matters as may be requested by
the Company that fall within APS’ expertise and that are mutually agreeable.

The principal contact for the Company at AlixPartners shall be Laura Barlow,
Managing Director. Ms. Barlow will draw on other AlixPartners personnel as is
appropriate, and after conferring with the Company.

2


--------------------------------------------------------------------------------


STAFFING

APS will provide the Company with the individuals set forth on Exhibit A
(“Temporary Staff”), subject to the terms and conditions of this Agreement, with
the titles, pay rates and other descriptions set forth therein.

The Temporary Staff may be assisted by or replaced by other professionals at
various levels, as required, who shall also become Temporary Staff. APS will
keep the Company informed as to APS’ staffing and will not add additional
Temporary Staff to the assignment without first consulting with the Company to
obtain Company concurrence that such additional resources are required and do
not duplicate the activities of other employees or professionals.

APS commits to provide services under this Agreement for the latter of (i) six
months from the date of this letter or (ii) at such date on which a plan of
restructuring is confirmed. APS reserves its right to terminate this Agreement
for cause.

In the event that either Ms. Barlow or Mr. Cavin become unavailable to complete
this engagement, APS will notify the Company to provide a mutually agreeable
replacements.

TIMING, FEES AND RETAINER

APS will commence this engagement on or about 2 April 2007 after receipt of a
copy of the Agreement executed by the Company accompanied by the Retainer, as
set forth on Schedule 1. Ms Barlow’s appointment as CRO will be effective
immediately. Following a transition period, her appointment as CFO will be
effective from 1 May 2007.

The Company shall compensate APS for its services, and reimburse APS for
expenses, as set forth on Schedule 1.

*         *         *

The Company will promptly apply to the Bankruptcy Court to obtain approval of
APS’ retention and Retainer nunc pro tune to the date of this Agreement.

The terms and conditions set out in the attached Schedule(s), Exhibit and the
General Terms and Conditions form part of the Agreement and are incorporated by
reference herein.

3


--------------------------------------------------------------------------------


If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement and wire transfer the amount to establish the Retainer.

4


--------------------------------------------------------------------------------


We look forward to working with you.

Sincerely yours,

AP SERVICES, LLC

 

 

 

/s/ Laura Barlow

 

 

 

 

Laura Barlow

 

Managing Director

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

SEA CONTAINERS LTD.

 

 

 

By:

 /s/ Bob MacKenzie

 

Its:

 President & CEO

 

Dated:

    12th April 2007

 

 

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

SEA CONTAINERS SERVICES LTD.

 

 

 

By:

 /s/ Bob MacKenzie

 

Its:

    Director

 

Dated:

    12th April 2007

 

 

5


--------------------------------------------------------------------------------


AP Services, LLC
Employment by Sea Containers, Ltd.

Exhibit A

Temporary Staff
Individuals with Executive Officer Positions

Name

 

Description

 

Monthly
Rate

 

Commitment
Full1 or Part Time

Laura Barlow

 

Chief Financial Officer/ Chief Restructuring Officer

 

£

75,000

 

Full Time

 

Additional Temporary Staff

Name

 

Description

 

Monthly
Rate

 

Commitment
Full1 or Part2Time

Craig Cavin

 

Restructuring Manager

 

£

50,000

 

Full Time

 

The parties agree that Exhibit A can be amended by APS from time to time to add,
replace or delete staff, and the Monthly Staffing Reports shall be treated by
the parties as such amendments.

--------------------------------------------------------------------------------

1                              Full time is defined as substantially full time.

2                              Part time is defined as approximately 2-3 days
per week, with some weeks more or less depending on the needs and issues facing
the Company at that time.


--------------------------------------------------------------------------------


SCHEDULE 1

FEES AND EXPENSES

1.                         Fees: APS’ fees will be based on the hours worked by
APS personnel at APS’ hourly rates, which are:

Managing Directors

 

£

485-545

 

Directors

 

£

415-440

 

Vice Presidents

 

£

315-360

 

Associates

 

£

220-285

 

 

APS reviews and revises its billing rates on January 1 of each year.

Fees will be invoiced monthly in US dollars in accordance with our General Terms
and Conditions Section 2 Retainer, Billing and Payments. The Fees and Retainer
will be determined in British pounds and converted to US dollars using the spot
buy conversion rate as listed on FX.com on the day of invoice.

Notwithstanding the above, the Fees due to AlixPartners for the provision of the
Services shall be payable in accordance with the terms reflected on Exhibit A.

2.                       Success Fee: In addition to monthly Fees, APS will be
compensated for its efforts by the payment of a Success Fee. The Company
understands and acknowledges that the Success Fee is an integral part of APS’
compensation for the engagement. In accordance with the AlixPartners’ Protocol
with the United States Trustee, the Success Fee will not be applied for or
approved at the time of retention, but will be applied for at such time as the
contingency that triggers the Success Fee has occurred.

The Company shall pay to AlixPartners a Success Fee, not exceeding £500,000, for
the first six-month period of AlixPartners’ engagement. The basis and amount of
the Success Fee shall be agreed in writing between AlixPartners and the Company
within 30 days of the Commencement Date (the “Success Fee”). The Company will
discuss the basis and amount of the Success Fee with the Court Appointed
Committees.

The Success Fee shall be due and payable when the objectives have been achieved.
In the event of the termination of this engagement other than for cause prior to
the earlier of confirmation of a plan of reorganisation or achievement of the
objectives as determined by the Board of Directors, the Success Fee shall be due
and payable on termination.


--------------------------------------------------------------------------------


3.                         Expenses: In addition to the fees set forth herein,
the Company shall pay directly, or reimburse APS upon receipt of periodic
billings, for all reasonable out-of-pocket expenses incurred in connection with
this assignment, such as travel, lodging, and postage.

4.                         Break Fee: APS does not seek a Break Fee in
connection with this engagement.

5.                         Retainer: The Company shall pay APS a retainer of
£100,000 to be applied against Fees and Expenses as set forth in this Schedule
and in accordance with Section 2 of the attached General Terms and Conditions.


--------------------------------------------------------------------------------


SCHEDULE 2

DISCLOSURES

APS has caused to be submitted for review, by its conflicts check system, the
names of significant parties in interest in this case. APS completed a search of
its client database for the past five years to determine whether it has had or
has any relationships with the following entities:

a)                         The Company and its affiliates;

b)                        The Company’s current directors and officers and
certain of their most significant business affiliations, as provided to APS by
the Company;

c)                         The Company’s largest unsecured creditors, as
identified in the lists filed with the Company’s Chapter 11 petitions;

d)                        The Company’s pre- and post-petition lenders; and,

e)                         Various other potential parties in interest, as
identified by the Company.

Based on this search, APS knows of no fact or situation that would represent a
conflict of interest for APS with regard to the Company. However, APS wishes to
disclose the following:

·                             Pursuant to the Recapitalization Agreement, dated
as of August 3, 2006, among AlixPartners Holdings, Inc., AlixPartners, LLC, Jay
Alix individually, H&F Astro LLC and those other persons that may become bound
thereto, three private equity funds (collectively, “HFCP V”) sponsored by
Hellman & Friedman, LLC (“H&F LLC”) acquired, indirectly through H&F Astro LLC,
a controlling stake in AlixPartners as of October 12, 2006. Hellman & Friedman
Investors V, LLC and H&F LLC (collectively, “H&F”) control HFCP V. No material
nonpublic information about Debtors has been furnished by AlixPartners to H&F.
In conjunction with this transaction AlixPartners, LLC was converted to
AlixPartners, LLP, a Delaware limited liability partnership. AlixPartners’
conflict checking system has searched the parties to the Recapitalization
Agreement against the lists of creditors, shareholders, and other parties in
interest in this case that is maintained for purposes of conflict checks, and
AlixPartners has determined to the best of its knowledge that there are no
disclosures otherwise than as noted herein

·                             AIG/National Union Fire, insurance providers of
the Debtors, are affiliated with entities that are limited partners, litigation
counterparties, adverse parties, lenders and bondholders to current and former
AlixPartners and/or APS clients in matters unrelated to the Debtors. AIG is a
related party to a current AlixPartners client in matters unrelated to the
Debtors. AIG has also provided various types of insurance to AlixPartners in
matters unrelated to the Debtors.


--------------------------------------------------------------------------------


·                             Bank of New York, a creditor of the Debtors, is a
lender, bondholder, creditor and indenture trustee to current and former
AlixPartners and/or APS clients in matters unrelated to the Debtors. In
addition, Bank of New York previously employed a current AlixPartners employee.

·                             Barclays Bank, a lender to a Non-Debtor
subsidiary, and affiliated entities, are creditors, significant shareholders,
adverse parties, lenders and bondholders to current and former AlixPartners
and/or APS clients in matters unrelated to the Debtors.

·                             Bingham McCutchen, a professional of the Debtors,
is a professional to a current AlixPartners and/or APS client in matters
unrelated to the Debtors.

·                             BMC, a professional of the Debtors, was a
professional to a former AlixPartners and/or APS client in matters unrelated to
the Debtors.

·                             Chubb, an insurance provider of the Debtors, is a
vendor to AlixPartners and an adverse party and executory contract counterparty
to current and former AlixPartners and/or APS clients in matters unrelated to
the Debtors. In addition, Federal Insurance, the parent of Chubb, was an adverse
party to a former AlixPartners client in matters unrelated to the Debtors.

·                             CitiCapital, a creditor of the Debtors, and
affiliated entities, are creditors, lenders, bondholders, shareholders, adverse
parties, professionals and lessors to current and former AlixPartners and/or APS
clients in matters unrelated to the Debtors. In addition, an affiliate of
CitiCapital is a related party to a current AlixPartners client in matters
unrelated to the Debtors.

·                             Deloitte & Touche, a professional of the Debtors,
is affiliated with entities that are vendors to AlixPartners, adverse to a
former AlixPartners client, as well as professionals to current and former
AlixPartners and/or APS clients in matters unrelated to the Debtors. Deloitte &
Touche is also a current client of AlixPartners in matters unrelated to the
Debtors. Additionally, Deloitte & Touche affiliated entities previously employed
several current AlixPartners employees.

·                             GE Seaco is a 50/50 joint venture between Debtor
and GE Leasing or a subsidiary. There is litigation pending between GE and
Debtors regarding the alleged change of control at GE SeaCo (and other matters
in connection with the joint venture). General Electric and affiliated entities
are members of a bank group for which AlixPartners performed services, as well
as creditors, customers, lenders, lessors and bondholders to current and former
AlixPartners and/or APS clients in matters unrelated to the Debtors.

·                             Houlihan Lokey, a professional of the Debtors, was
an affiliated entity and client professional to former AlixPartners and/or APS
clients in matters unrelated to the Debtors.


--------------------------------------------------------------------------------


·                             HSH Nordbank AG, a lender to a non-Debtor
subsidiary of the Debtors, is a former client of AlixPartners in matters
unrelated to the Debtors.

·                             JP Morgan Chase, a creditor of the Debtors and a
lender to a non-Debtor subsidiary of the Debtors, is affiliated with entities
that are lenders, shareholders, vendors, bondholders and creditors to current
and former AlixPartners and/or APS clients in matters unrelated to the Debtors.
JP Morgan Chase affiliated entities previously employed several AlixPartners
employees.

·                             KPMG, a professional of the Debtors, is a current
client of AlixPartners as well as a professional, adverse party and creditor to
current and former AlixPartners and/or APS clients in matters unrelated to the
Debtors. Additionally, KPMG previously employed several current AlixPartners
employees.

·                             Liberty Mutual, an insurer of the Debtors, was a
creditor, adverse party, executory contract counterparty, insurer and lender to
current and former AlixPartners and/or APS clients in matters unrelated to the
Debtors.

·                             Lloyd’s of London, an insurer of the Debtors, was
a former client of AlixPartners in matters unrelated to the Debtors. Lloyd’s of
London was also an executory contract counterparty and adverse party to former
AlixPartners and/or APS clients in matters unrelated to the Debtors.

·                             PricewaterhouseCoopers (“PWC”), a professional of
the Debtors, is a professional to current and former AlixPartners clients in
matters unrelated to the Debtors. PWC previously employed several current
AlixPartners employees. PWC is the auditor for AlixPartners and will provide tax
and other consulting services. PWC was opposing professional and creditor to
current and former AlixPartners and/or APS clients in matters unrelated to the
Debtors.

·                             Sidley Austin, a professional of the Debtors, is a
professional to current and former AlixPartners and/or APS clients in matters
unrelated to the Debtors. In addition, Sidley Austin is adverse counsel to
current and former AlixPartners and/or APS clients in matters unrelated to the
Debtors.

·                             SilverPoint Capital, a creditor of the Debtors, is
a current client of AlixPartners in matters unrelated to the Debtors.

·                             St. Paul Travelers Companies and affiliates,
insurance providers of the Debtors, are affiliated with entities that are
creditors, bondholders, and were adverse parties to former AlixPartners and/or
APS clients in matters unrelated to the Debtors.

·                             Towers Perrin, a professional of the Debtors, is a
creditor and professional to current and former AlixPartners and/or APS clients
in matters unrelated to the Debtors. Towers Perrin was the previous employer of
current AlixPartners employees.


--------------------------------------------------------------------------------


·                             Wachovia Bank, a lender to a non-Debtor subsidiary
of the Debtors, and affiliated entities, were lenders, bondholders, creditors
and professionals to former and current AlixPartners and/or APS clients in
matters unrelated to the Debtors.

·                             Young Conaway, a professional of the Debtors, was
a professional to a former AlixPartners and/or APS client in matters unrelated
to the Debtors.

·                             XL Insurance, an insurance provider of the
Debtors, and affiliated entities, are current and former AlixPartners and/or APS
clients in matters unrelated to the Debtors. XL Insurance affiliated entities
are executory contract counterparties to former and current AlixPartners and/or
APS clients in matters unrelated to the Debtors.

·                             Zurich, an insurer of the Debtors, is affiliated
with entities that are creditors, vendors, executory contract counterparties and
adverse parties to current and former AlixPartners and/or APS clients in matters
unrelated to the Debtors. In addition, Zurich is affiliated with a current
client of AlixPartners in matters unrelated to the Debtors. Zurich was a former
client of AlixPartners in matters unrelated to the Debtors.

This Schedule 2 may be updated by APS from time to time to disclose additional
connections or relationships between APS and the interested parties.


--------------------------------------------------------------------------------


AP SERVICES, LLC
GENERAL TERMS AND CONDITIONS

These General Terms and Conditions (“Terms”) are incorporated into the letter
agreement (“Agreement”) between the Company and APS to which these Terms are
attached.

Section 1. Company Responsibilities

The Company will undertake responsibilities as set forth below:

1.                          Provide reliable and accurate detailed information,
materials, documentation and

2.                          Make decisions and take future actions, as the
Company determines in its sole discretion, on any recommendations made by APS in
connection with this Agreement.

APS’ delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and (ii)
timely decisions and approvals made by the Company’s management. The Company
shall be responsible for any delays, additional costs or other deficiencies
caused by not completing its responsibilities.

Section 2. Retainer, Billing and Payments

Retainer and Billing. APS will submit monthly invoices for services rendered and
expenses incurred and will offset such invoices against the Retainer. Payment
will be due upon receipt of the invoices to replenish the Retainer to the
agreed-upon amount. Any unearned portion of the Retainer will be returned to the
Company at the termination of the engagement.

Payments. All payments to be made by the Company to APS shall be payable upon
receipt of invoice via wire transfer to APS’ bank account, as follows:

 

Receiving Bank:

 

 

 

 

 

Receiving Account:

 

 

 

 

 

Funds:

 

 

Section 3. Relationship of the Parties

The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, APS will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Of course, neither the Temporary
Staff nor APS will be entitled to receive from the Company any vacation pay,
sick leave, retirement, pension or social security benefits, workers’
compensation, disability, unemployment insurance benefits or any other employee
benefits. APS will be responsible for all employment, withholding, income and
other taxes incurred in connection with the operation and conduct of its
business.

The Company shall not solicit, recruit or hire any employees or agents of APS
for a period of two years subsequent to the expiration or termination of the
Agreement.

Section 4. Confidentiality

APS shall keep confidential all non-public confidential or proprietary
information obtained from the Company during the performance of its services
hereunder (the “Information”), and neither APS nor the Temporary Staff will
disclose any Information to any other person or entity. “Information” includes
non-public confidential and proprietary data, plans, reports, schedules,
drawings, accounts, records, calculations, specifications, flow sheets, computer
programs, source or object codes, results, models or any work product relating
to the business of the Company, its subsidiaries, distributors, affiliates,
vendors, customers, employees, contractors and consultants.

The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, APS or the Temporary Staff from disclosure pursuant to a valid
subpoena or court order, but neither APS nor the Temporary Staff shall
encourage, suggest, invite or request, or assist in securing, any such subpoena
or court order; and the Temporary Staff shall promptly give notice of any such
subpoena or court order by fax transmission to the Company. APS and the
Temporary Staff may make reasonable disclosures of Information to third parties
in connection with the performance of APS’ obligations and assignments
hereunder. In addition, APS will have the right to disclose to others in the
normal course of business its involvement with the Company.

The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), generated by APS and the
Temporary Staff in connection with this engagement is intended solely for the
benefit and use of the Company (limited to its management and its Board of
Directors) in connection with the transactions to which it relates. The Company
agrees that no such information shall be used for any other purpose or
reproduced, disseminated, quoted or referred to with attribution to APS at any
time in any manner or for any purpose without APS’ prior approval except as
required by law.

Section 5. Intellectual Property

All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, writings and other intellectual property that APS has created,
acquired or developed prior to the date of this Agreement are, and shall remain,
the sole and exclusive property of APS, and the Company shall not acquire any
interest therein. APS shall be free to use all methodologies, processes,
techniques, ideas, concepts, know-how, procedures, software, tools, writings and
other intellectual property that APS may create or develop in connection with
this engagement, subject to its duty of confidentiality to the extent that the
same contain information or materials furnished to APS by the Company that
constitute Information referred to in Section 4 above. Except as provided above,
all information, reports, materials, software and other work product that APS
creates or develops specifically for the Company as part of this engagement
(collectively known as “Work Product”) shall be owned by the Company and shall
constitute Information referred to in Section 4 above. APS may retain copies of
the Work Product subject to its obligations under Section 4 above.

Section 6. Framework of the Engagement

The Company acknowledges that it is retaining APS to provide the Temporary Staff
solely to assist and advise the Company as described in the Agreement. This
engagement shall not constitute an audit, review or compilation, or any other
type of financial statement reporting engagement.

Section 7. Indemnification and Other Matters

The Company shall indemnify, hold harmless and defend Temporary Staff serving as
officers (collectively, the “indemnitees”) from and against all claims,
liabilities, losses, expenses and damages to the extent of the most favorable
indemnities provided by the Company to any of its directors or officers,
provided, however, that to the extent any matter for which indemnification is
called for hereunder arises while the Company is under the protection of the
Bankruptcy Code, indemnification of APS personnel who are not directors or
officers of the Company shall be subject to the approval of the Board of


--------------------------------------------------------------------------------


Directors of the Company. The Company shall pay damages and expenses as
incurred, including reasonable legal fees and disbursements of counsel and the
costs of APS’ professional time (APS’ professional time will be reimbursed at
APS’ rates in effect when such future time is required), relating to or arising
out of the engagement, including any legal proceeding in which an indemnitee may
be required or agree to participate but in which it is not a party. The
indemnitees may, but are not required to, engage a single firm of separate
counsel of their choice in connection with any of the matters to which this
indemnification agreement relates.

The Company shall use its best efforts to specifically include and cover, as a
benefit for their protection, Temporary Staff serving as directors or officers
of the Company or affiliates from time to time with direct coverage as named
insureds under the Company’s policy for directors’ and officers’ (“D&O”)
insurance. The Company will maintain such D&O insurance coverage for the period
through which claims can be made against such persons. The Company disclaims a
right to distribution from the D&O insurance coverage with respect to such
persons. In the event that the Company is unable to include Temporary Staff
under the Company’s policy or does not have first dollar coverage acceptable to
APS in effect for at least $10 million (e.g., such policy is not reserved based
on actions that have been or are expected to be filed against officers and
directors alleging prior acts that may give rise to a claim), APS may, at its
option, attempt to purchase a separate D&O policy that will cover the Temporary
Staff only. The cost of same shall be invoiced to the Company as an out -of
-pocket cash expense. If APS is unable to purchase such D&O insurance, then APS
reserves the right to terminate the Agreement.

APS is not responsible for any third-party products or services. The Company’s
sole and exclusive rights and remedies with respect to any third party products
or services are against the third-party vendor and not against APS, whether or
not APS is instrumental in procuring the third-party product or service.

APS shall not be liable to the Company except for actual damages resulting from
bad faith, self-dealing, gross negligence, or intentional misconduct.

Section 8. Governing Law

The Agreement is governed by and shall be construed in accordance with the laws
of the State of Michigan with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. However, in
the event the Company is under the protection of the Bankruptcy Code, the
arbitration provisions shall apply only to the extent that the Bankruptcy Court,
or the U.S. District Court if the reference is withdrawn, does not retain
jurisdiction over a controversy or claim.

Section 9. Termination and Survival

The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination APS will be
entitled to any fees and expenses due under the provisions of the Agreement,
including Success Fee and Break Fee in accordance with Schedule 1. Such payment
obligation shall inure to the benefit of any successor or assignee of APS.

Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Success Fee provision in
the Agreement, APS shall remain entitled to the Success Fee(s) that otherwise
would be payable for the greater of 12 months from the date of termination or
the period of time that that has elapsed from the date of the Agreement to the
date of termination. Cause shall mean:

(a) a Temporary Staff member acting on behalf of the Company is convicted of a
felony, or

(b) it is determined in good faith by the Board of Directors of the Company
after 30 days notice and opportunity to cure, that either (i) a Temporary Staff
member is engaging in misconduct injurious to the Company, or (ii) a Temporary
Staff member is breaching any of his or her material obligations under this
Agreement, or (iii) a Temporary Staff member is willfully disobeying a lawful
direction of the Board of Directors or senior management of the Company.

Sections 2, 4, 5, 7, 8, 9 and 10 of these Terms, the provisions of Schedule 2
and the obligation to pay accrued fees and expenses shall survive the expiration
or termination of the Agreement.

Section 10. General

Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.

Entire Agreement. These Terms, the letter agreement into which they are
incorporated and the Schedule(s) and Exhibit to such letter agreement contain
the entire understanding of the parties relating to the services to be rendered
by APS and the Temporary Staff and may not be amended or modified in any respect
except in a writing signed by the parties. APS is not responsible for performing
any services not specifically described herein or in a subsequent writing signed
by the parties. If there is a conflict between these Terms and the balance of
the Agreement, these Terms shall govern.

Joint and Several. If more than one Company signs this Agreement, the liability
of each Company shall be joint and several.

Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to APS, to:

AP Services, LLC

2000 Town Center, Suite 2400

Southfield, MI 48075

Attention: Mr. Melvin R. Christiansen

and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party. All notices under the Agreement
shall be sufficient if delivered by facsimile or overnight mail. Any notice
shall be deemed to be given only upon actual receipt.


--------------------------------------------------------------------------------